Citation Nr: 0724776	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed multiple 
joint arthritis, to include the hands, feet, knees, arms and 
back.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability 
and fibromyalgia.  

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from November 1968 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
(RO).  

The Board notes that additional evidence was received from 
the veteran in June 2006, which is after his appeal had been 
forwarded to the Board.  A waiver of review of the veteran's 
decision was received from his representative in July 2007.  
Therefore, the Board can proceed with review of the veteran's 
claims.  

The issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for a 
back disorder and fibromyalgia and matter involving 
entitlement to a 10 percent evaluation based on having 
multiple, noncompensable, service connected disabilities are 
addressed in the REMAND portion of the decision below and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran was treated for an injury to the right fifth 
finger during service, and X-ray evidence suggested the 
possibility of a fracture.  

2.  The August 1996 X-ray studies in August 1996 showed some 
degenerative changes at the fifth right proximal 
interphalangeal (PIP) joint that as likely as not are due to 
the injury sustained during service.  

3.  The veteran is not shown to have manifested complaints or 
findings of arthritis involving other joints of the hands or 
the feet, the knees, the arms or the back in service or for 
many years thereafter.  

4.  The currently demonstrated arthritis of the lumbar spine 
and left index finger is not shown to be due a specific 
injury or other event or incident of the veteran's period of 
active service.  

5.  The veteran currently is not shown to have a disease 
entity manifested by multiple joint arthritis or demonstrated 
arthritis of other joints of hands, the feet, the knees or 
the arms.  



CONCLUSIONS OF LAW

1.  By extending the benefits of the doubt to the veteran, 
his disability manifested by arthritis involving the right 
fifth finger is due to an injury that was incurred due to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The veteran does not have a disability manifested by 
multiple joint arthritis or arthritis of other joints of the 
hands, the feet, the knees, the arms or the back due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

The veteran was provided with preadjudication VCAA notice by 
letters dated in April 2002 and August 2002.  These letters 
each told the veteran what evidence was needed to 
substantiate the claim for service connection.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The April 2002 letter asked the veteran to notify VA if he 
knew of any evidence or information that he thought would 
support his claim.  This met the requirement to notify the 
veteran to send any relevant evidence in his possession.  

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection.  However, as most of the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  

Similarly, as the veteran's claim is being denied, a 
percentage rating will not assigned, thus that element of 
Dingess notice is not implicated in this case.  38 U.S.C.A. 
§ 1311 (West 2002 & Supp. 2005).  As for the portion of the 
veteran's claim that is being granted, there can be no harm 
to the veteran in promulgating a favorable decision.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  In this case, the VA has obtained all VA and 
private treatment records identified by the veteran.  

The VA kept the veteran informed during the process of 
obtaining all private records, and notified him when private 
records were unavailable in order to afford him an 
opportunity to obtain them himself.  A copy of a decision 
from the Social Security Administration (SSA) has been 
obtained, which includes a list of the evidence relied upon 
in reaching a decision.  All of the evidence cited on this 
list is contained in the claims folder.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of VCAA has been met.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A careful review of the service medical records in this case 
shows that the October 1968 entrance examination was normal.  
The Report of Medical History was negative for any pertinent 
findings.  

The veteran was involved in an automobile accident in March 
1969 during service.  He sustained multiple abrasions of the 
left arm and complained of pain in the left chest.  An X-ray 
study of the left arm and chest was negative.  Follow up 
records dated one week later show that the veteran was 
healing well.  

The May 1971 treatment records show the veteran injured his 
fifth right digit and was experiencing swelling.  He was 
treated with a splint.  A May 1971 X-ray study of the right 
fifth digit noted a possible small chip fracture.  An August 
1971 X-ray study of the right hand and fingers did not find 
any significant abnormality.  

An August 1971 X-ray study of the left elbow was 
unremarkable.  The left hand was negative for major 
fractures.  Arthritis was not reported on either study.  

The veteran was treated for cellulitis of the left third toe 
in October 1971.  There was no obvious source of infection, 
and the veteran was unable to recall what happened.  An X-ray 
study was negative.  

The veteran also suffered an abrasion of the skin of the 
fourth and fifth phalanx of the left hand in October 1971.  
The right fifth finger was tender in November 1971.  An X-ray 
study was negative.  

The records from June 1972 show that the veteran had been 
struck on the left arm.  An examination revealed some 
swelling and pain.  An X-ray study of the elbow was negative.  
His arm was placed in a sling for 24 hours.  

The June 1972 service discharge examination was negative for 
a diagnosis of arthritis.  The veteran's hands, feet, knees, 
arm and back were all found to be normal.  

The veteran reported a history of swollen or painful joints 
on the Report of Medical History obtained at discharge.  All 
other pertinent history was denied.  

The post service treatment records show that the veteran 
began to receive treatment for complaints of painful joints 
in the mid 1990's.  This treatment was from both VA and 
private sources.  These records show that the veteran was 
treated for what was diagnosed as fibromylagia.  With few 
exceptions, the records are negative for evidence of 
arthritis.  

The VA records show that the veteran suffered a back strain 
in September 1996.  An X-ray study revealed mild degenerative 
changes at the mid and lower lumbar spine, but was otherwise 
negative.  

The private X-ray studies dated August 1996 show some 
degenerative changes of the hands, especially at the fifth 
right proximal interphalangeal (PIP) joint which appeared to 
be posttraumatic.  There were also some apparent 
osteoarthritic changes in the left index PIP.  The left 
shoulder had some questionable sclerotic changes but was 
otherwise normal.  The right shoulder, hips and cervical 
spine were reported to be normal.  

The January 1997 VA X-ray studies of the right hip and left 
hip were negative.  A December 1997 X-ray study confirmed 
degenerative changes of the lumbar spine.  

The VA treatment records dated from 1997 to 2002 continue to 
show treatment for fibromylagia and pain syndrome.  They do 
not contain a diagnosis of multiple joint arthritis.  

The Board has reviewed an April 1997 SSA decision.  This 
decision did not contain findings that included multiple 
joint arthritis.  

The veteran offered testimony at a hearing at the RO in 
August 2004 that he had experienced pain in his hands his 
entire life.  The veteran asserted that the strenuous 
activities required during service had aggravated these 
disabilities.  Furthermore, the veteran noted that he had 
sought treatment for hand pain during service.  Finally, the 
veteran noted that he had been involved in two automobile 
accidents during service that might have damaged his joints.  
See Transcript.  

Initially, the Board notes that, since the entrance 
examination was normal in this case, the veteran must be 
considered to have been in sound condition when accepted and 
enrolled for service.  

The Board finds, given the evidence of record including the 
veteran's recent assertions, that service connection for 
arthritis of the right fifth finger is warranted.  The 
service medical records show that the veteran sustained an 
injury to the right fifth finger, required treatment on two 
separate occasions had X-ray evidence of a possible fracture.  

The August 1996 private X-ray study shows some degenerative 
changes at this location, which appeared to be posttraumatic 
degenerative arthritis.  As such, the Board finds the 
evidence to be relative equipoise in showing that the veteran 
has degenerative changes of the right fifth finger that as 
likely as not are due to trauma suffered in service.  By 
extending the benefit of the doubt to the veteran, service 
connection for traumatic arthritis of the PIP of the fifth 
right finger is established.  38 U.S.C.A. §§ 1110, 5107(b).  

However, the Board further finds that service connection for 
other multiple joint arthritis is not warranted.  The service 
medical records show that the veteran received treatment for 
injuries to his left fourth and fifth fingers, various toes, 
and his left arm.  However, all X-ray studies of these joints 
were normal.  The service medical records show that these 
injuries healed without apparent residual.  

The post service evidence of degenerative changes is the X-
ray evidence showing mild degenerative changes of the lumbar 
spine.  However, there is no evidence of a specific injury to 
the back in service.  

There also is recent X-ray evidence of osteoarthritic changes 
at the left index PIP, but the service medical records also 
do not document that he suffered a specific injury or related 
disablement involving the index finger in service or for many 
years thereafter.  

Significantly, there is no competent evidence to support the 
veteran's assertions that his current arthritis of the left 
index finger or low back is due to any event or incident of 
his active service.  

The remaining post service medical records are completely 
negative for other diagnoses of arthritis.  These records 
show that the veteran has been receiving treatment for 
multiple painful joints since the mid 1990's.  However, this 
has been attributed to fibromyalgia, which is the subject of 
a separate claim.  

As the evidence does not establish that the veteran currently 
has a disease entity manifested by multiple joint arthritis 
or arthritis of other joints of the hands, feet, knees or 
arms.  As the preponderance of the evidence is against the 
claim in this regard, the benefit of the doubt cannot be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for traumatic arthritis of the right fifth 
finger is granted.  

Service connection for multiple joint arthritis or for 
arthritis of other joints including the hands, feet, knees, 
arms and back is denied.  



REMAND

The claims of service connection for a back disorder and 
fibromyalgia were denied in a May 1997 rating decision.  He 
was notified of this decision and provided with his appellate 
rights in a May 1997 letter.  The veteran did not submit a 
notice of disagreement with this decision within one year of 
receipt of the letter.  Therefore, the May 1997 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

The veteran submitted a request to reopen his claim for 
service connection for a back disability and fibromyalgia in 
March 2002.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A request to reopen a claim on the basis of new and material 
evidence is subject to the provisions of VCAA.  VA is 
obligated to provide the veteran with proper notification as 
to what is required to substantiate his claim.  

As noted, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court has recently held that VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for 
the denial in the prior decision and respond with a VCAA 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1, (2006).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Notice in a claim to reopen must also include these five 
elements.  Kent v. Nicholson.  

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).

Mayfield II and Kent require that the veteran receive notice 
of the elements of service connection that were found not to 
have been satisfied in the prior final denials.  This notice 
must be provided in a notification document provided by an 
agency of original jurisdiction followed (AOJ), followed by 
AOJ re-adjudication of the claim.  Mayfield II.  

In an August 2002 letter, the RO provided the veteran with 
information on VCAA requirements, the VA's duties and what is 
required of the veteran to help his claim go forward.  In 
addition, the veteran was provided with information regarding 
what constitutes new and material evidence.  

Unfortunately, the veteran has not received notice of the 
elements of service connection that were found not to have 
been satisfied in the May 1997 decision which denied service 
connection for fibromyalgia and a back disability.  
Therefore, VA has not satisfied the notification requirements 
of the VCAA as interpreted in Mayfield II and Kent. 

Similarly, although the veteran was provided with VCAA 
notification letters in April 2002 and August 2002, neither 
of these letters notified the veteran of what was required to 
substantiate his claim for a 10 percent evaluation based on 
multiple, noncompensable, service connected disabilities.  

Furthermore, the Board notes that the grant of service 
connection for arthritis of the right fifth finger may have 
an impact on the claim for a 10 percent evaluation for 
multiple, noncompensable disabilities.  Therefore, VCAA 
notification requirements have not been satisfied for this 
claim.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The veteran should be sent a VCAA 
notice letter with regard to his claim to 
reopen the claim of entitlement to 
service connection for a fibromylagia and 
a back disability.  Specifically, the 
letter should:  (a) Notify the veteran of 
the information and evidence necessary to 
substantiate this claim including 
information pertaining to service 
connection and new and material evidence.  
This should include an explanation of the 
specific reason for the prior denial of 
service connection in the May 1997 rating 
decision and what needs to be 
demonstrated for it to be established.  

Specifically, the RO should explain that 
at the time of the prior denials there 
was no evidence of treatment or diagnosis 
of a back condition or fibromylagia 
during service, and no evidence to relate 
the foot and fingers injuries for which 
he was treated to fibromyalgia. 

(b) Notify the veteran of the 
information and evidence that he is 
responsible for providing with regard 
to this issue;

(c) Notify the veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain relevant records from a 
Federal department or agency;

(d) Request that the veteran provide 
any evidence in his possession that 
pertains to his service connection 
claim, and;

(e) Inform the veteran that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded. 

2.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied for the 
issue of entitlement to a 10 percent 
evaluation based on multiple, 
noncompensable, service connected 
disabilities.  See also 38 C.F.R. § 3.159 
(2002).  

3.  After the development requested above 
has been completed to the extent 
possible, the remaining claims should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKNS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


